Citation Nr: 1600553	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO. 14-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.

4. Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

5. Entitlement to a disability rating in excess of 10 percent for left middle finger malunion with persistent subluxation.

6. Entitlement to a disability rating in excess of 10 percent for right thumb subluxation.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has active military service from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The VBMS electronic claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran submitted a letter from his private doctor dated May 2011. However, no private treatment records have been obtained from this provider, therefore attempts must be made to obtain them on remand.

Remand is also warranted for a VA addendum opinion that addresses whether the Veteran's left and right knee disabilities were aggravated by his service-connected low back disability.

The Veteran's claim for TDIU is inextricably intertwined with his claims on appeal. Therefore, determinations as to the Veteran's other claims must be made prior to reaching a decision on his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit, in particular records from Dr. N.A.O. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the case to the VA examiner who performed the September 2011 knee examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinions. The VA examiner must opine as to the relationship, if any, between the Veteran's current left and right knee disabilities and his service-connected back disability. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:




a. The VA examiner must opine as to whether the Veteran's left and/or right knee disabilities were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's left and/or right knee disabilities were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected chronic lumbosacral strain.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

March 1971 Service Treatment Records, noting right knee trauma and recurrent pain.

June 1972 Report of Medical History, noting swollen or painful joints and bone, joint, or other deformity.

June 1972 Report of Medical Examination, showing normal lower extremities.

May 2011 Private Doctor's Letter, stating "it is also more probable than not that [the Veteran's] knee and leg pain are service connected due to his back problems."





September 2011 VA Examination Report.

4. Then, review the VA examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for left and right knee disabilities; entitlement to higher disability ratings for generalized anxiety disorder, lumbosacral strain, left middle finger malunion, and right thumb subluxation, and entitlement to TDIU. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




